DETAILED ACTION
This action is in response to the amendment filed on 1/26/2022. 
Claims 1, 5-16, 18,19 and 21-25 are pending.

Information Disclosure Statement


The references listed on the Information Disclosure Statement submitted on 1/26/2022 and 10/29/2021 have been considered by the examiner (see attached PTO-1449).
	
		

Claim Rejections 35 USC §102 & 103


Applicant’s amendment filed 1/26/2022 with respect to the claims 1, 5-19 have been fully considered and are persuasive.  The rejection of the claims 1,5-16, 18,19 have been withdrawn. 

Allowable Subject Matter
Claims 1,5-16, 18,19 and 21-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is related to processing video data in which a non-linear filtering operation for a video region is performed, a clipping parameter set is derived based on at least one filtering index and a clipping syntax element of a clipping operation that is part of the non-linear filtering operation.



- Hu et al. (US2020/0314423A1)
Hu discloses processing video data in which a non-linear filtering operation for a video region is performed, a flag is signaled to indicate whether a fixed filter set can be used to predict filter coefficients.

- Hu et al.  (US20200304785A1)
Hu discloses processing video data in which a non-linear filtering operation for a video region is performed, a symmetry in filter coefficients may be leveraged so that a clipping function is performed on symmetrical input samples, rather than with respect to all samples used in the filter in order to reduce a number of operation performed by a video coder.

The references are not anticipating or an obvious combination of the claimed invention including, with all of the other elements in each of the independent claims 1, 16, 18 and 19, processing video data in which a non-linear filtering operation for a video region is performed, a clipping parameter set is derived based on at least one filtering index and a clipping syntax element of a clipping operation that is part of the non-linear filtering operation.

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571)270-0686.  The examiner can normally be reached on Mon-FRI 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/

Primary Examiner
Art Unit 2481